Citation Nr: 0711567	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error ("CUE") in 
the February 6, 1970 rating decision that denied service 
connection for an acquired psychiatric disability (claimed as 
a nervous condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim.


FINDINGS OF FACT

1.  A rating decision dated in February 1970 denied service 
connection for an acquired psychiatric disorder.

2.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the February 1970 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The rating decision of February 6, 1970, which denied service 
connection for an acquired psychiatric disorder, was not 
clearly and unmistakably erroneous.  38 C.F.R. §§ 3.105(a) 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans' Claims Assistance Act ("VCAA") is not 
applicable to requests for revision of a final decision based 
on CUE because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  

The Merits of the Claim

The veteran claims it was clearly and unmistakably erroneous 
to not grant him service connection for a nervous disorder 
claimed in 1970 upon discharge from active military service.   
The veteran's argument is tantamount to his disagreement with 
the manner in which the facts of record were weighed or 
evaluated.  He has therefore not alleged clear and 
unmistakable error within the meaning of applicable law.  
Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994). 

When an RO renders an adverse decision, a claimant has the 
right to disagree with that decision by filing a notice of 
disagreement within one year from the date of mailing of 
notice of the decision.  Absent such appeal, the adverse 
decision becomes final.  See 38 U.S.C.A. § 7105(b)(1) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1970, 2006); see 
also, 38 U.S.C. § 4005(c) (West 1970, 2002); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1970, 2006).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a) (1970, 2006); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The 
essence of a claim of CUE is that it is a collateral attack 
on an otherwise final RO rating decision.  See Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id.  To find 
CUE, the correct facts, as they were known at the time, must 
not have been before the adjudicator (a simple disagreement 
as to how the facts were weighed or evaluated will not 
suffice) or the law in effect at that time must have been 
incorrectly applied.  The error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made, and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See Livesay, 
15 Vet. App. at 178-79.

Applicable law in effect at the time of the February 1970 
rating decision was essentially as it is today and provided 
that service connection would be granted for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  See 38 
U.S.C.A. §§ 310, 331 (1970).  In addition, service connection 
was also permitted to be granted for certain chronic diseases 
such as a psychosis, when such diseases were manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 312, 313 (1970); 38 C.F.R. §§ 3.307, 3.309 (1970).

The evidence that was considered by the February 1970 rating 
decision consisted of the veteran's service medical records.  
The rating decision noted, and a review of the record 
confirms, that the veteran's service medical records 
indicated that the veteran was treated for a nervous disorder 
by his family doctor prior to entering the service.   At the 
time of the original 1970 rating decision, however, there was 
no diagnosed nervous disorder.  





The law today remains very similar to the law as it existed 
in 1970 when the veteran first brought his claim, and that 
is, in order to successfully bring a service connection 
claim, a veteran must be diagnosed with a disability.  In 
1970, the veteran had no medical diagnosis of a nervous 
disorder within VA's operating statutes and regulations, nor 
did he submit competent medical evidence of such a disorder, 
linked by competent evidence to his military service.  The 
veteran was missing essential elements of a claim for service 
connection and because of these deficiencies in his claim, it 
was denied.  

Based the evidence before it at the time, the RO issued the 
February 1970 rating decision which denied service connection 
for an acquired psychiatric disorder (claimed as a nervous 
condition).  The veteran was notified of that decision and of 
his appellate rights, but did not appeal the RO's February 
1970 rating decision.  Consequently, the February 1970 rating 
decision represents a final decision.

To the extent that the veteran contends his later diagnosed 
disorder was the same as may have been present but 
undiagnosed at the time he initially applied for service 
connection, his argument does not avail him.  It has been 
repeatedly held that newly proffered medical evidence is not 
a basis upon which to revise an effective date for a VA 
benefit.  See, e.g., Simmons v. West, 13 Vet. App. 501 
(2000);  see also Shockley v. West, 11 Vet. App. 208 (1998); 
Hazan v. Gober, 10 Vet. App. 511 (1997) (Holdings that the 
fact that a VA medical examination was not conducted may not 
form the basis for revision of a decision on the basis of 
clear and unmistakeable error, because such attacks are 
premised upon speculative findings that were not then of 
record); Porter v. Brown, 5 Vet. App. 233 (1993) (Holding 
that the fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
clear and unmistakable error, because it is premised upon 
facts that were not then of record.).    

There are no facts currently before the Board, as they were 
known at the time, that were not before the adjudicators in 
1970 and the law in effect at that time was not incorrectly 
applied-this is not, therefore, clear and unmistakable 
error.  See Livesay, 15 Vet. App. at 178-79.  Because the 
veteran did not meet the requirements for service connection 
for a nervous disorder, his claim was denied properly on the 
merits.   

In conclusion, the evidence fails to demonstrate CUE.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The February 6, 1970 rating decision was not clearly and 
unmistakably erroneous in denying service connection for an 
acquired psychiatric disorder, and the appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


